Citation Nr: 1230667	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for PTSD as it is due to combat stressors experienced during his active duty service in the Republic of Vietnam.  In a September 2008 statement, the Veteran reported stressors including witnessing the death and injury of fellow soldiers, including a friend of his who was killed in August 1970 in Quang Tri, a month after the Veteran's arrival in Vietnam. 

The current record before the Board contains conflicting evidence regarding verification of the Veteran's reported stressor.  Information obtained by the RO indicates that the Veteran was stationed in Quang Tri throughout his Vietnam service.  However, other records indicate that the Veteran's friend was killed in another area of Vietnam, specifically Tay Ninh.  Although this finding was used by the RO to contradict the Veteran's reported stressor, the Board notes that the record used by the RO is nonspecific and does not include the name of the person killed.  In contrast, the Veteran has submitted information from the Vietnam Veterans Memorial Wall internet page verifying that his friend was killed in Quang Tri in August 1970 due to small arms fire.  The RO also notified the Veteran in a January 2010 letter that they had requested official verification from the Central Records Center regarding the death of his friend, but the claims file does not contain any indication that such verification was received.  Upon remand, VA should ensure that the appropriate steps are taken to obtain the previously indicated official verification regarding the death of the Veteran's friend during service. 

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of his claimed PTSD.  The only medical evidence of record is an August 2008 private psychiatric examination.  Although the Veteran was diagnosed with PTSD, the examining physician did not state which specific stressors were the cause of the disorder.  The Board therefore finds that a VA examination is necessary to determine whether the Veteran's PTSD is due to his reported stressor involving the death of his friend in Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain official verification from the service department regarding the August 1970 death of the Veteran's friend in Vietnam.  All attempts at verification should be documented in the claims file including any negative responses.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include his reports of involvement in combat and the death of his friend in August 1970.  

For the purposes of the examination, the examiner should assume that the Veteran's stressors have been verified.  A full rationale for all medical opinions must be provided. 

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


